     Case 2:18-cv-10481-FMO-JC Document 194 Filed 01/21/21 Page 1 of 6 Page ID #:2263



1      CHRISTINE NESTOR, Fla. Bar No. 597211
       Email: nestorc@sec.gov
2
       STEPHANIE N. MOOT, Fla. Bar No. 30377
3      Email: moots@sec.gov
       ANDREW O. SCHIFF, Pa. Bar No. 43641
4
       Email: schiffa@sec.gov
5      Attorneys for Plaintiff
       Securities and Exchange Commission
6
       801 Brickell Avenue, Suite 1950
7      Miami, FL 33131
       Telephone: (305) 982-6300
8
       Facsimile: (305) 516-4154
9
       LOCAL COUNSEL
10
       DONALD W. SEARLES, Cal. Bar No. 135705
11     Email: searlesd@sec.gov
       Securities and Exchange Commission
12
       444 S. Flower Street, Suite 900
13     Los Angeles, CA 90071
       Telephone: (323) 965-3398
14
       Facsimile: (213) 443-1904
15
                             UNITED STATES DISTRICT COURT
16
                            CENTRAL DISTRICT OF CALIFORNIA
17
                                                    CV 18-10481 FMO (JCx)
18
       SECURITIES AND EXCHANGE
19     COMMISSION,                                  FINAL JUDGMENT AS TO
                       Plaintiff,                   DEFENDANT DONALD ANTHONY
20
                                                    MACKENZIE
21
              vs.
22
23     ROBERT DAVIS, JR., et al.
24
                     Defendants.
25
26           This cause comes before the Court upon the Unopposed Motion by Plaintiff
27     Securities and Exchange Commission for Entry of Final Judgments against Certain
28

                                            Page 1 of 6
     Case 2:18-cv-10481-FMO-JC Document 194 Filed 01/21/21 Page 2 of 6 Page ID #:2264



1      Defendants (“Motion”). By the Consent attached hereto, and without admitting or denying
2      the allegations of the Amended Complaint (except as to subject matter and personal
3      jurisdiction, which are admitted, and except as provided in paragraph IV herein), Donald
4      Anthony Mackenzie (“Mackenzie” or “Defendant”) has: entered a general appearance;
5      consented to entry of this Final Judgment; waived findings of fact and conclusions of law;
6      and waived any right to appeal from this Final Judgment. The Court finds that good cause
7      exists for entry of the Final Judgment.        Accordingly, the Commission’s Motion is
8      GRANTED. The Court further orders as follows:
9                                                    I.
10         DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY
11           IT IS ORDERED, ADJUDGED, AND DECREED that Mackenzie is liable for
12     disgorgement of $105,985.04 representing net profits gained as a result of the conduct
13     alleged in the Amended Complaint, together with prejudgment interest thereon in the
14     amount of $26,573.79, and a civil penalty in the amount of $100,000 pursuant to Section
15     20(d) of the Securities Act of 1933 (“Securities Act”) and Section 21(d)(3) of the Securities
16     Exchange Act of 1934 (“Exchange Act”), for a total of $232,558.83, all jointly and
17     severally with Defendant Old Security Financial Group, Inc. Defendant shall satisfy this
18     obligation by paying $232,558.83 to the Securities and Exchange Commission pursuant to
19     the terms of the payment schedule set forth in paragraph II below after entry of this Final
20     Judgment.
21           Defendant may transmit payment electronically to the Commission, which will
22     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
23     made directly from a bank account via Pay.gov through the SEC website at
24     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
25     bank cashier’s check, or United States postal money order payable to the Securities and
26     Exchange Commission, which shall be delivered or mailed to
27           Enterprise Services Center
28           Accounts Receivable Branch

                                                 Page 2 of 6
     Case 2:18-cv-10481-FMO-JC Document 194 Filed 01/21/21 Page 3 of 6 Page ID #:2265



1            6500 South MacArthur Boulevard
2            Oklahoma City, OK 73169
3      and shall be accompanied by a letter identifying the case title, civil action number, and
4      name of this Court; Mackenzie as a defendant in this action; and specifying that payment
5      is made pursuant to this Final Judgment.
6            Defendant shall simultaneously transmit photocopies of evidence of payment and
7      case identifying information to the Commission’s counsel in this action. By making this
8      payment, Defendant relinquishes all legal and equitable right, title, and interest in such
9      funds and no part of the funds shall be returned to Defendant.
10           The Commission may enforce the Court’s judgment for disgorgement and
11     prejudgment interest by using all collection procedures authorized by law, including, but
12     not limited to, moving for civil contempt at any time after 30 days following entry of this
13     Final Judgment.
14           The Commission may enforce the Court’s judgment for penalties by the use of all
15     collection procedures authorized by law, including the Federal Debt Collection Procedures
16     Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court
17     orders issued in this action. Defendant shall pay post judgment interest on any amounts
18     due after 30 days of the entry of this Final Judgment pursuant to 28 U S C § 1961. The
19     Commission shall hold the funds, together with any interest and income earned thereon
20     (collectively, the “Fund”), pending further order of the Court.
21           The Commission may propose a plan to distribute the Fund subject to the Court’s
22     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair
23     Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall
24     retain jurisdiction over the administration of any distribution of the Fund and the Fund may
25     only be disbursed pursuant to an Order of the Court.
26           Regardless of whether any such Fair Fund distribution is made, amounts ordered to
27     be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
28     government for all purposes, including all tax purposes. To preserve the deterrent effect

                                                  Page 3 of 6
     Case 2:18-cv-10481-FMO-JC Document 194 Filed 01/21/21 Page 4 of 6 Page ID #:2266



1      of the civil penalty, Defendant shall not, after offset or reduction of any award of
2      compensatory damages in any Related Investor Action based on Defendant’s payment of
3      disgorgement in this action, argue that he is entitled to, nor shall he further benefit by,
4      offset or reduction of such compensatory damages award by the amount of any part of
5      Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the court in any
6      Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days after
7      entry of a final order granting the Penalty Offset, notify the Commission’s counsel in this
8      action and pay the amount of the Penalty Offset to the United States Treasury or to a Fair
9      Fund, as the Commission directs. Such a payment shall not be deemed an additional civil
10     penalty and shall not be deemed to change the amount of the civil penalty imposed in this
11     Judgment. For purposes of this paragraph, a “Related Investor Action” means a private
12     damages action brought against Defendant by or on behalf of one or more investors based
13     on substantially the same facts as alleged in the Complaint in this action.
14                                                  II.
15                                         PAYMENT PLAN
16           Mackenzie shall pay the total of disgorgement, prejudgment interest, and penalty
17     due of $232,558.83 in 2 installments to the Commission according to the following
18     schedule: (1) $160,000 within 3 days of entry of this Final Judgment; and $72,558.83 by
19     December 31, 2021. Payments shall be deemed made on the date they are received by the
20     Commission and shall be applied first to post judgment interest, which accrues pursuant to
21     28 U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry of Final Judgment.
22     Prior to making the final payment set forth herein, Mackenzie shall contact the staff of the
23     Commission for the amount due for the final payment.
24               If Mackenzie fails to make any payment by the date agreed and/or in the amount
25     agreed according to the schedule set forth above, all outstanding payments under this Final
26     Judgment, including post-judgment interest, minus any payments made, shall become due
27     and payable immediately at the discretion of the staff of the Commission without further
28     application to the Court.

                                                 Page 4 of 6
     Case 2:18-cv-10481-FMO-JC Document 194 Filed 01/21/21 Page 5 of 6 Page ID #:2267



1                                                   III.
2                                INCORPORATION OF CONSENT
3            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent
4      is incorporated herein with the same force and effect as if fully set forth herein, and that
5      Mackenzie shall comply with all of the undertakings and agreements set forth therein.
6                                                   IV.
7                           BANKRUPTCY NONDISCHARGEABILITY
8            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
9      purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
10     U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and
11     further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts
12     due by Defendant under this Final Judgment or any other judgment, order, consent order,
13     decree or settlement agreement entered in connection with this proceeding, is a debt for the
14     violation by Defendant of the federal securities laws or any regulation or order issued under
15     such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
16     §523(a)(19).
17                                                  V.
18                                RETENTION OF JURISDICTION
19           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
20     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
21     Judgment.
22                                                  VI.
23                                  RULE 54(b) CERTIFICATION
24           There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of
25
26
27
28

                                                 Page 5 of 6
Case 2:18-cv-10481-FMO-JC Document 194 Filed 01/21/21 Page 6 of 6 Page ID #:2268
